ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
AECOM Government Services, Inc.                ) ASBCA Nos.         61036, 61037, 61039
                                               )
Under Contract No.     W52P1J-05-D-0004        )

APPEARANCES FOR THE APPELLANT:                    Stephen D. Knight, Esq.
                                                  Daniel H. Ramish, Esq.
                                                  Edmund M. Amorosi, Esq.
                                                  Sean K. Griffin, Esq.
                                                   Smith Pachter McWhorter PLC
                                                   Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  Zachary F. Jacobson, Esq.
                                                  Harry M. Parent, III, Esq.
                                                   Trial Attorneys

                              ORDER OF DISMISSAL

       The dispute which is the subject of the appeals having been settled, the appeals
are hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeal must be
filed within 90 days of the date of this Order.

       Dated: October 7, 2020




                                             MICHAEL N. O’CONNELL
                                             Administrative Judge
                                             Armed Services Board
                                             of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61036, 61037, 61039, Appeals of
AECOM Government Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: October 9, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2